{¶ 14} There might have been — probably was — a reason to evacuate the building.  Something obviously happened before the officers arrived.  But the state presented no evidence of what occurred. No crime was proved beyond a reasonable doubt; in fact, no crime was proved at all.  Perhaps the state had witnesses and failed to get them to court.  Perhaps the witnesses were reluctant.  Perhaps even nothing criminal actually occurred.  The trial court, and this court, could only speculate.  But a defendant may not be speculated guilty.
{¶ 15} The court has recorded its own entry on the date of the release of this Decision.